United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 19-1488
                        ___________________________

                             United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                Laron J. Wainwright,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: February 10, 2020
                               Filed: June 4, 2020
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, COLLOTON and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

      A jury convicted Laron Wainwright of unlawful possession of a firearm as a
previously convicted felon. See 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The district
court1 determined that he was subject to an enhanced sentence under the Armed Career
Criminal Act, 18 U.S.C. § 924(e)(1), based on three prior convictions for a serious
drug offense in Missouri. Under § 924(e), the statutory minimum punishment is
fifteen years’ imprisonment and the maximum is life imprisonment; without the
enhancement, the maximum punishment for a violation of § 922(g)(1) is ten years’
imprisonment. 18 U.S.C. § 924(a)(2). The court calculated an advisory guideline
range of 235 to 293 months’ imprisonment, and sentenced Wainwright to a term of
240 months in prison.

      The enhanced penalty under §924(e) applies when a defendant has “three
previous convictions . . . for . . . a serious drug offense . . . committed on occasions
different from one another.” 18 U.S.C. § 924(e)(1). Judicial records show that
Wainwright was convicted on two counts of sale of a controlled substance in Missouri
based on transactions that occurred on April 20, 2006, and April 24, 2006,
respectively. He sustained a third conviction for sale of a controlled substance, based
on a transaction that took place on February 19, 2007. The district court found that
these three offenses were serious drug offenses that were committed on different
occasions—two were separated by four days, and the third came ten months later—and
sentenced Wainwright accordingly. R. Doc. 104, at 10; R. Doc. 91, at 6.

       Wainwright argues that the district court violated his right to a jury trial under
the Sixth Amendment by finding at sentencing that his three prior offenses were
committed on occasions different from one another. This court has held that whether
prior offenses were committed on different occasions is among the recidivism-related
facts that may be determined by a district court at sentencing. United States v. Evans,
738 F.3d 935, 936-37 (8th Cir. 2014) (per curiam). Wainwright’s contention is thus
foreclosed by circuit precedent. United States v. Jones, 934 F.3d 842, 843 (8th Cir.

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.

                                           -2-
2019) (per curiam); United States v. Wyatt, 853 F.3d 454, 458-59 (8th Cir. 2017);
United States v. Harris, 794 F.3d 885, 887 (8th Cir. 2015); accord United States v.
Longoria, 874 F.3d 1278, 1283 (11th Cir. 2017) (per curiam); United States v. Blair,
734 F.3d 218, 226-28 (3d Cir. 2013); United States v. Elliott, 703 F.3d 378, 382-83
(7th Cir. 2012); United States v. Thomas, 572 F.3d 945, 952 n.4 (D.C. Cir. 2009);
United States v. White, 465 F.3d 250, 254 (5th Cir. 2006) (per curiam); United States
v. Michel, 446 F.3d 1122, 1133 (10th Cir. 2006); United States v. Thompson, 421 F.3d
278, 285-86 (4th Cir. 2005); United States v. Burgin, 388 F.3d 177, 186 (6th Cir.
2004); United States v. Santiago, 268 F.3d 151, 156-57 (2d Cir. 2001).

      The judgment of the district court is affirmed.

STRAS, Circuit Judge, concurring in the judgment.

      Circuit precedent requires me to concur in the court’s judgment. United States
v. Evans, 738 F.3d 935, 936–37 (8th Cir. 2014) (per curiam); see Mader v. United
States, 654 F.3d 794, 800 (8th Cir. 2011) (en banc) (explaining that we are bound by
a prior panel decision). But I cannot join the court’s opinion, which suggests that our
precedent is correct. As I have explained before, allowing judges, rather than juries,
to find these facts runs afoul of fundamental Sixth Amendment principles and what the
Supreme Court has said about them. See United States v. Perry, 908 F.3d 1126, 1134
(8th Cir. 2018) (Stras, J., concurring). No matter how many other courts have
misstepped along the way, my view remains unchanged.
                          ______________________________




                                          -3-